 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     GLENN ROBERT SCHULER,                              Case No. 1:18-cv-00884-BAM
11
                    Plaintiff,                          ORDER STRIKING PLAINTIFF’S
12                                                      UNSIGNED OPENING BRIEF
             v.
13                                                      (Doc. No. 19)
     COMMISSIONER OF SOCIAL SECURITY,
14                                                      THIRTY (30) DAY DEADLINE
                    Defendant.
15

16          Plaintiff Glenn Robert Schuler (“Plaintiff”) is proceeding pro se and in forma pauperis in

17 this action seeking review of the Commissioner of Social Security’s denial of his social security

18 benefits. On April 3, 2019, Plaintiff filed a document entitled “Plaintiff’s Opening Brief.” (Doc.

19 No. 19.) However, the brief is not signed.
20         Unsigned filings cannot be considered by the Court, and therefore the filing will be

21 stricken. Fed. R. Civ. P. 11(a); Local Rule 131. Each document submitted for filing must be

22 signed by the filing party. Fed. R. Civ. P. 11(a); Local Rule 131(b). As Plaintiff’s Opening Brief

23 is unsigned, the Court must strike it from the record. Plaintiff will be permitted thirty (30) days

24 to file a signed opening brief that complies with the Federal Rules of Civil Procedure and the

25 Local Rules.

26         Accordingly, it is HEREBY ORDERED that:

27          1.    Plaintiff’s Opening Brief, filed April 3, 2019, (Doc. No. 19), is STRICKEN from

28 the record for lack of signature; and


                                                    1
 1         2.   Within thirty (30) days from the date of service of this order, Plaintiff shall file a

 2 signed opening brief.

 3
     IT IS SO ORDERED.
 4

 5     Dated:   April 4, 2019                              /s/ Barbara    A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
